DETAILED ACTION
Claims 1, 2, 5-7, 14, 15, 17-21, 23-28 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Hickerson et al Reference (US 2015/0168954 A1).

Hickerson teaches an obstacle detector for a mobile robot while the robot is in motion. The detector preferably includes at least one light source configured to project pulsed light in the path of the robot; a visual sensor for capturing a plurality of images of light reflected from the path of the robot; a processing unit configured to extract the reflections from the images; and an obstacle detection unit configured to detect an obstacle in the path of the robot based on the extracted reflections. In the preferred embodiment, the reflections of the projected light are extracted by subtracting pairs of images in which each pair includes a first image captured with the at least one light source on and a second image captured with the at least one light source off, and then combining images of two or more extracted reflections to suppress the background. The invention features an obstacle detector for use in a mobile robot, for example. The detector includes: at least one pulsed light source configured to project light in the path of the robot; a visual sensor for capturing images including a subset of images showing the light reflected from the floor or obstacle; a microprocessor or equivalent processing unit configured to subtract or difference pairs of images to extract the reflected light and to add or otherwise combine two or more pairs of images after subtraction to average out and suppress the background (see Hickerson Abstract, [0022]).

The following is an examiner's statement of reasons for allowance: neither Hickerson, nor other relevant art or combination of relevant art, teaches an apparatus, a method, and a system, comprising: a body of the apparatus; and an obstacle detection system mounted on the body of the apparatus, wherein the system includes: first, second, third, and fourth light sources disposed on the apparatus at different locations relative to the surface, wherein the first, second, third, and fourth light sources are to illuminate a surface to be traversed by the apparatus by turning on, in succession, the first, second, third, and fourth light sources; a camera, to capture one or more images of the illuminated surface by obtaining, with the camera, first, second, third, and fourth images of the surface that respectively correspond to turning on the first, second, third, and fourth light sources, and wherein a time period between capturing of two successive images of the first, second, third, and fourth images comprises a value that provides for a motion of a same pixel present in the two successive images that does not exceed a pixel motion threshold; and a processing device coupled with the camera and the one or more light sources, to process the captured one or more images, to detect, or cause to be detected, an obstacle disposed on the illuminated surface, based at least in part on a result of the processing of the images.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 14, and 18 are allowed. Claims 2, 5-7, 15, 17, 19-21, 23-28 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483